Lawrence, Judge:
The proper value for dutiable purposes of a rivet setting machine, identified on the invoice accompanying the entry covered by this appeal for a reappraisement by the letter “A” and initials “HG” of Examiner H. Golub, is before the court for determination.
The parties hereto have stipulated and agreed that such a machine was freely offered for sale for home consumption in England, the country of exportation, at the time of exportation, to all purchasers in the principal markets of England, in the usual wholesale quantities and in the ordinary course of trade, at £104.0.0 (British sterling) each, plus cases, as invoiced, and that there was no export value for such or similar merchandise.
Upon the agreed facts, I find that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis for determining the value of the rivet setting machine in issue, and that such value is £104.0.0 (British sterling) each, plus cases, as invoiced.
Judgment will be entered accordingly.